

117 HR 798 IH: COVID–19 Home Safety Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 798IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Cárdenas (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Consumer Product Safety Commission to study the effect of the COVID–19 pandemic on injuries and deaths associated with consumer products, and for other purposes. 
1.Short titleThis Act may be cited as the COVID–19 Home Safety Act of 2021. 2.Report (a)COVID-19 report requiredNot later than 3 months after the date of the enactment of this section and every 3 months thereafter for the duration of the COVID–19 public health emergency, the Consumer Product Safety Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available, a report on the effect of the COVID–19 public health emergency on injuries and deaths from consumer products.
(b)Contents of reportThe report shall include the following: (1)Relevant data and statistics from—
(A)the data sources of the Commission; (B)other appropriate agencies;
(C)media reports; (D)poison control centers, to the extent practical; and
(E)any other relevant data sources. (2)An identification of trends in injuries and deaths from consumer products, comparing data from representative time periods before and during the COVID–19 public health emergency.
(3)An identification of subpopulations that have experienced elevated risk of injury or death from consumer products during the COVID–19 public health emergency, such as minorities, infants, people with disabilities, children, or the elderly. (4)An identification of where most injuries or deaths from consumer products during the COVID–19 public health emergency are taking place, such as the type of building or outdoor environment.
(5)A specification about whether consumer products associated with a substantial number of injuries or deaths during the COVID–19 public health emergency are— (A)under recall;
(B)subject to a voluntary consumer product safety standard; or (C)subject to a mandatory consumer product safety standard.
(6)An identification of emerging consumer products that are posing new risks to consumers. (c)COVID–19 public health emergency definedThe term COVID–19 public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of 2019 novel coronavirus (COVID–19), including any renewal thereof. 
